Case: 15-31008      Document: 00513562363         Page: 1    Date Filed: 06/23/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 15-31008                                    FILED
                                  Summary Calendar                              June 23, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
RODERICK RIGBY,

              Plaintiff - Appellant

v.

CAROLYN W. COLVIN, ACTING COMMISSIONER OF SOCIAL
SECURITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:13-CV-3252


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM:*
       Roderick Rigby appeals the district court’s judgment affirming the
determination by the Social Security Administration that Rigby was no longer
disabled beginning March 9, 2012. Rigby contends that it was improper for the
Administrative Law Judge to rely solely on the Medical-Vocational Guidelines,
also known as “The Grids,” when making this determination. According to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-31008    Document: 00513562363     Page: 2   Date Filed: 06/23/2016



                                 No. 15-31008
Rigby, because the ALJ found that he suffers from a severe non-exertional
impairment, the ALJ was precluded from relying solely on the Grids and
instead was required to consider the testimony of a vocational expert. Rigby’s
alternative argument that the ALJ was required to consider vocational expert
testimony since he used the Grids as a “framework” for his decision—instead
of relying on them exclusively—is forfeited because Rigby did not present it to
the district court. See Chaparro v. Bowen, 815 F.2d 1008, 1011 (5th Cir. 1987).
      We have reviewed the briefs and the relevant portions of the record and
find no reversible error of fact or law in the decision of the magistrate judge,
adopted by the district court. Binding circuit precedent allows the ALJ to rely
solely on the Grids when the Social Security claimant’s “non-exertional
impairments do not significantly affect his residual functional capacity.”
Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987). Here, the ALJ explicitly
found that Rigby’s non-exertional impairments had “little to no effect” on his
residual functional capacity. Rigby offers no serious argument in his briefing
that this finding was not based on substantial evidence. See id. at 1302. Thus,
the ALJ was justified in relying solely on the Grids in finding that Rigby was
no longer disabled beginning March 9, 2012.
      The judgment of the district court is AFFIRMED.




                                       2